198 F.3d 1166 (9th Cir. 1999)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.RICHARD NATHANIEL MATTAROLO, Defendant-Appellant.
No. 98-10395
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
December 30, 1999.

Appeal from the United States District Court for the Eastern District of California. William B. Shubb, District Judge, Presiding.  D.C. No. CR-96-00555-WBS.
Before: Wood Jr.,* Kozinski and Rymer, Circuit Judges.

ORDER
Prior report: 191 F.3d 1082

1
The opinion filed August 27, 1999 is amended in paragraph (7) of Section C, Lines 14 through line 19 (191 F.3d at 1089) to read as follows:


2
"The defendant claimed that the evidence found in the truck did not belong to him, and that he did not know what was in the bag.  The jury found that the defendant knew what was in the bag, and the district judge agreed.  In fact, when the defendant tried to elaborate on the alibi in his trial testimony, he ended up contradicting himself."


3
The panel has voted to deny the appellant's petition for rehearing and to reject the suggestion for rehearing en banc.


4
The full court has been advised of the suggestion for rehearing en banc, and no judge of the court has requested a vote on the suggestion for rehearing en banc.  Fed.R.App.P. 35(b).


5
The petition for rehearing is denied and the suggestion for rehearing en banc is rejected.



Note:


*
 The Honorable Harlington Wood, Jr., United States Circuit Judge for the Seventh Circuit, sitting by designation.